DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application claims benefit to U.S. Provisional Application Serial Number 62/879,311, filed 7/26/2019.  Claims 1-13, 16-19, 22 and 39-40 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 16-19, in the reply filed on 7/29/2022 is acknowledged.  Applicant’s species election without traverse of +9 GFP having the amino acid sequence set forth in SEQ ID NO: 1 as the specific carrier, articular cartilage as the specific tissue, delivery to the cell surface as the specific location of payload delivery, IGF-1 as the specific payload molecule and a subject having or at risk of having osteoarthritis as the specific subject on 7/29/2022 is acknowledged.  
However, upon further consideration, the species are considered to be variants of the method which are not patentably distinct; hence, the species election requirement is withdrawn.  The restriction requirement between the different inventions of Groups I-V is maintained.  Thus, claims 22 and 39-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1-13 and 16-19 have been examined on the merits.

Information Disclosure Statement
The information disclosure statements submitted on 3/31/2022 and 7/29/2022 have been considered by the examiner.  NPL document “Kraus” is lined through because no document has been received; thus, it has not been considered.

Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  
Claim 18 recites “muscularskeletal disease” in line 2 which should be “musculoskeletal disease”.  Appropriate correction is required.
Claim 19 recites “wherein the method comprises administering the subject” which should be “wherein the method comprises administering to the subject”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 12-13, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “wherein the carrier has a net neutral charge”, and the claim also recites “wherein the carrier has a surface charge distribution such that about 40% or greater of a continuous region of the surface is positively charged” which is the narrower statement of the range/limitation.  Likewise, claim 8 recites the broad recitation “wherein the payload molecule is delivered to cells in the charged avascular tissue or the partially vascularized tissue”, and the claim also recites “to the cell surface or to the intracellular space of the cells” which is the narrower statement of the range/limitation.  Likewise, claim 16 recites the broad recitation “wherein the carrier further comprises a linker”, and the claim also recites “wherein the linker is: (i) a flexible linker selected from (GGGGS)4, (GGGGS)3 and (GGS)9; or (ii) a rigid linker selected from (EAAAK)3 and A(EAAAK)4ALEA(EAAAK)4A” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 16 is additionally rejected as indefinite under 35 U.S.C. 112(b) because claim 16 recites “a flexible linker selected from (GGGGS)4, (GGGGS)3 and (GGS)9”.  If the claim listed the linkers in the alternative “a flexible linker selected from (GGGGS)4, (GGGGS)3 or (GGS)9” or as a Markush group “a flexible linker selected from the group consisting of (GGGGS)4, (GGGGS)3 and (GGS)9”, it would not be indefinite; however, reciting the linkers, not in a Markush group, and with the conjunction “and” is indefinite because it is unclear whether the alternatives are A) (GGGGS)4 or B) (GGGGS)3 and (GGS)9 or A) (GGGGS)4, B) (GGGGS)3 or C) (GGS)9.  Appropriate correction is required.
Claim 16 is additionally rejected as indefinite under 35 U.S.C. 112(b) because claim 16 recites “a rigid linker selected from (EAAAK)3 and A(EAAAK)4ALEA(EAAAK)4A” for the reasons set forth in the paragraph above.  Appropriate correction is required.
Claim 12 is rejected as indefinite under 35 U.S.C. 112(b) because claim 12 recites “a small molecule selected from dexamethasone, a corticosteroid, a TLR inhibitor, a senolytic, a kinase inhibitor, a JAK3 inhibitor, strontium ranelate, and kartogenin”.  As discussed above, the claim language neither lists the small molecules in the alternative or in a Markush group (i.e. “selected from the group consisting of”); hence, the claim is indefinite.  Appropriate correction is required.
Claim 19 is rejected as indefinite under 35 U.S.C. 112(b) because claim 19 recites “wherein the method comprises administering the subject a first carrier linked with a pro-anabolic protein and optionally, a second carrier linked with an anti-catabolic and/or anti-inflammatory small molecule”, which is indefinite because it is unclear whether the claim is 1) reciting two carriers in addition to the carrier recited in claim 1 or 2) attempting to recite two embodiments of the carrier of claim 1 wherein the carrier is linked to a pro-anabolic protein in one embodiment or the carrier is separately linked to a pro-anabolic protein and an anti-catabolic and/or anti-inflammatory small molecule in the optional second embodiment.
To resolve the indefiniteness, if Applicant’s intent was 1) to recite two carriers in addition to the carrier recited in claim 1, then the claim should recite the limitations in the format “further comprising administering… a second carrier… and optionally a third carrier…”; or if Applicant’s intent was 2) to recite two embodiments of the carrier of claim 1 wherein the carrier is linked to a pro-anabolic protein in one embodiment or the carrier is separately linked to a pro-anabolic protein and an anti-catabolic and/or anti-inflammatory small molecule is the optional second embodiment, then the claim should recite “wherein the carrier is linked with a pro-anabolic protein or wherein the carrier comprises a first carrier linked to a pro-anabolic protein and a second carrier linked to an anti-catabolic and/or anti-inflammatory small molecule” or equivalent language to clarify whether the first carrier and second carrier of claim 19 are the carrier of claim 1 or whether the first carrier and second carrier of claim 19 are in addition to the carrier of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al., 2018 (cite U, attached PTO-892; herein “Krishnan”; This is the NPL cite from the 3/31/2022 IDS with the addition of the online ‘Supplementary Material’) in view of Liu et al., WO 2009/134808 (Foreign patent document cite, IDS, 3/31/2022; herein “Liu”).
Krishnan teaches methods of treating osteoarthritis in a subject by administering an effective amount of a carrier complexed with therapeutic drugs to the subject in need thereof wherein the carrier is a supercharged (increased positive charge on the surface of the protein, thus cationic) green fluorescent protein (GFP) (Abst.; p. 231, ¶4-5), and wherein the carrier delivers a payload molecule (i.e. drug, which for treating osteoarthritis can be a pro-anabolic protein such as IGF-1 and/or an anti-inflammatory glucocorticoid such as dexamethasone; Abst.; p. 231, ¶4-5) to articular cartilage (charged avascular tissue and/or charged partially vascularized tissue) in the knee joint of the subject (Abst.; p. 231, ¶4-5).  Krishnan teaches that the supercharged carrier is able to deliver the payload molecules to cartilage because the positively charged carriers specifically target cartilage through electrostatic interactions with the highly negatively charged cartilage extracellular matrix (p. 225, “Discussion”, ¶1).  Krishnan teaches that +9GFP (i.e. GFP with 9 net positive charges) exemplifies the optimal carrier (p. 231, ¶4).  Krishnan teaches conjugating (i.e. linking) the payload molecules (i.e. IGFR-1 and/or dexamethasone) to the supercharged GFP carrier (p. 231, ¶4-5) but does not disclose how the conjugation is done.  
However, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Krishnan wherein the payload molecule protein (i.e. IGF-1) is conjugated to the supercharged GFP carrier by fusion of the carrier protein with the payload protein via a linker (i.e. wherein the carrier further comprises a linker) in view of the teachings of Liu.
Liu teaches treating diseases by administering therapeutic compositions comprising a supercharged cationic carrier complexed with one or more agents to be delivered to the cell, tissue or organ of a subject (Abst.; [0009]).  Liu teaches that the disease can be arthritis [00206].  Liu teaches that the supercharged carrier can have +5 to +50 net positive charge [0010] and can be a super positively charged green fluorescent protein (GFP) [0034].  Liu teaches that the peptide or protein agent to be delivered can be linked to the supercharged carrier by fusing the protein to the carrier via a linker [0007].  Thus, a person of ordinary skill in the art at the time of filing would have found it obvious that conjugating the payload protein in the method of Krishnan (IGF-1) to the supercharged carrier in the method of Krishnan (+9GFP) could be accomplished by having the carrier comprise a linker attached to the payload protein (i.e. a fusion protein of carrier-linker-payload) as taught by Liu.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Krishnan in view of Liu for treating osteoarthritis comprising delivering a payload molecule to the subject’s knee articular cartilage (a charged avascular tissue and/or a charged partially vascular tissue) comprising administering an effective amount of +9GFP linked to IGF-1 via a linker sequence, to deliver the IGF-1 to the subject’s articular cartilage (charged avascular tissue and/or partially vascularized tissue); therefore, claims 1-2, 6-8, 11-12 and 16-19 are prima facie obvious.
Regarding claim 2, Krishnan teaches that the method is for payload molecule delivery to cartilage (Title; Abst.), especially articular cartilage of the knee joint (Abst.; p. 231, ¶4-5) and teaches that the supercharged carrier (e.g. supercharged GFP) is able to deliver the payload molecules to cartilage because the positively charged carriers specifically target cartilage through electrostatic interactions with the highly negatively charged cartilage extracellular matrix (p. 225, “Discussion”, ¶1); therefore, claim 2 is prima facie obvious.
Regarding claim 3, Krishnan teaches that the supercharged GFP carrier can deliver the payload drug to the cartilage extracellular matrix (Abst.; p. 231, ¶4), i.e. the extracellular space of the charged avascular tissue or the charged partially vascularized tissue; therefore, claim 3 is prima facie obvious.
Regarding claim 4, Krishnan teaches that the carrier can also be GFP variants with net zero charge but with focal regions or patches of positive or negative surface charge (Janus GFP, NP GFP and HP GFP; p. 219, ¶4-5; Fig. 2); hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the method made obvious by Krishnan in view of Liu could be practiced with carriers that have a net neutral charge, such as the neutral GFP variants of Krishnan, with a reasonable expectation of success; therefore, claim 4 is prima facie obvious.
Regarding claim 5, the neutral GFP variant, Janus GFP, is 100% identical to SEQ ID NO:5 (the amino acid sequence of Janus GFP is disclosed on p. 4 of the Supplementary Material); therefore, claim 5 is prima facie obvious. 
Regarding claims 6-7, Krishnan teaches that +9GFP (i.e. GFP with 9 net positive charges) exemplifies the optimal carrier (p. 231, ¶4), which is 100% identical to SEQ ID NO:1 (the amino acid sequence of Krishnan’s +9GFP is on p. 3 of Supplementary Material); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Krishnan in view of Liu wherein the supercharged GFP carrier is +9GFP with a reasonable expectation of success; therefore, claims 6-7 are prima facie obvious.
Regarding claim 8, Krishnan teaches that the carrier (and payload molecule) is delivered to cells in the charged avascular tissue or the partially vascularized tissue (Abst.; p. 219, ¶4; p. 231, ¶4); therefore, claim 8 is prima facie obvious.
Regarding claims 9-10, Krishnan teaches that the supercharged GFP carrier can be +15GFP, +25GFP or +36GFP (i.e. GFPs with 15, 25 or 36 net positive charges, respectively).  Krishnan’s +15GFP is 100% identical to SEQ ID NO: 2, Krishnan’s +25GFP is 100% identical to SEQ ID NO: 3 and Krishnan’s +36GFP is 100% identical to SEQ ID NO: 4 (the amino acid sequence of Krishnan’s +15GFP, +25GFP and +36GFP are on pp. 1-2 of Supplementary Material).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Krishnan in view of Liu wherein the supercharged GFP carrier is +15GFP, +25GFP or +36GFP with a reasonable expectation of success; therefore, claims 9-10 are prima facie obvious.
Regarding claims 11-12 and 16, as set forth above, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of Krishnan in view of Liu wherein the payload molecule is IGF-1 and it is associated with the carrier protein by the carrier being a fusion protein connected to the payload protein (IGF-1) via a linker sequence; therefore, claims 11-12 and 16 are prima facie obvious.
Regarding claim 13, Krishnan teaches that dexamethasone is a an effective therapeutic for treating osteoarthritis (p. 231, ¶5), teaches that supercharged GFP carrier is suitable for delivering anti-inflammatory glucocorticoids to the affected cartilage (p. 231, ¶3-4) and teaches the conjugation of the therapeutic drugs to the carrier (p. 231, ¶5).  Krishnan does not teach how to conjugate the small molecule drug to the carrier; however, a person of ordinary skill in the art at the time of filing would have found it obvious to covalently bond the small molecule to the carrier in view of the teachings of Liu.
As discussed in more detail above, Liu is also drawn to delivering payloads to tissues or organs of a subject by complexing the payloads with a carrier wherein the carrier can be supercharged GFP proteins.  Liu teaches that small molecule payloads can be delivered by covalently bonding the small molecule payload to the supercharged carrier protein [0007].
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Krishnan in view of Liu wherein the payload molecule is a small molecule and is dexamethasone because Liu teaches dexamethasone is an appropriate therapeutic, thus payload molecule, for treating osteoarthritis; therefore, claim 13 is prima facie obvious.
Regarding claims 17-19, the method made obvious by Krishnan in view of Liu, as detailed above, is drawn to treating subjects with osteoarthritis, specifically of the knee (i.e. joint disease) (Abst.; p. 231, ¶4-5) by delivering a carrier to the articular cartilage wherein the carrier is linked to a pro-anabolic protein – IGF-1 (i.e. administering a carrier linked with a pro-anabolic protein); therefore, claims 17-19 are prima facie obvious.

Claims 1-3, 6-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zhang et al., 2017 (cite V, attached PTO-892; herein “Zhang”) and Li et al., 2015 (cite W, attached PTO-892; herein “Li”).
Liu teaches treating diseases by administering therapeutic compositions comprising a supercharged cationic carrier complexed with one or more agents to be delivered to the cell, tissue or organ of a subject (Abst.; [0009]).  Liu teaches that the disease can be musculoskeletal arthritis (i.e. osteoarthritis) [00206].  Liu teaches that the supercharged carrier can have +5 to +50 net positive charge (i.e. cationic) [0010] and can be a super positively charged green fluorescent protein (GFP) [0034].  Liu teaches that a peptide or protein agent to be delivered can be linked to the supercharged carrier by fusing the protein to the carrier via a linker [0007].  Liu teaches that small molecule payloads can be delivered by covalently bonding the small molecule payload to the supercharged carrier protein [0007].
Liu does not specifically teach that their method of treating osteoarthritis can be accomplished by administering supercharged GFP carrier to deliver payload molecules to articular cartilage; however, a person of ordinary skill in the art at the time of filing would have found it obvious that Lui’s method of delivering payload molecules to a subject’s tissues or organs with supercharged GFP protein carriers could be used to deliver payload molecules to the site of the osteoarthritis (articular cartilage) in view of the disclosure of Zhang.
Zhang teaches treatment of articular cartilage injury by delivering a therapeutic protein to the site of cartilage injury by administering a supercharged GFP carrier fused to the therapeutic protein to the subject (Abst.; p. 1, ¶1; p. 3, ¶2).  Zhang teaches that the supercharged GFP carrier delivers the payload molecule by electrostatic interactions with sulfated proteoglycans (p. 3, ¶2).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that Liu’s method for treating osteoarthritis by the administration of supercharged GFP carriers complexed with therapeutic molecules can be accomplished by the administration of Liu’s compositions to articular cartilage which would deliver the payload molecules to the articular cartilage.
Liu does not teach that the therapeutic molecules to be delivered to articular cartilage to treat osteoarthritis are insulin-like growth factor-1 (IGF-1) and dexamethasone; however, a person of ordinary skill in the art at the time of filing would have found it obvious to deliver IGF-1 and dexamethasone to articular cartilage to treat osteoarthritis in view of the disclosure of Li.
Li teaches that combination therapy of IGF-1 and dexamethasone rescued matrix biosynthesis, inhibited the loss of sGAG and collagen and inhibited the loss of chondrocyte viability in articular cartilage after traumatic joint injury inhibiting the progression of osteoarthritis (Abst.).
Liu teaches that protein agents to be delivered can be linked to the supercharged carrier by fusing the protein to the carrier via a linker [0007] and that small molecule payloads can be delivered by covalently bonding the small molecule payload to the supercharged carrier protein [0007].
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to employ Liu’s method of treating disease by administering supercharged cationic GFP protein carriers complexed with therapeutic molecules to the treatment of osteoarthritis wherein the compositions are administered to articular cartilage (the site of osteoarthritis; charged avascular tissue) and wherein the therapeutic payload molecules delivered to cartilage are IGF-1 and dexamethasone because Zhang demonstrates that supercharged GFP carriers can deliver payload molecules to articular cartilage and Li teaches that combination therapy with IGF-1 and dexamethasone is an effective treatment to inhibit the progression of osteoarthritis; therefore, claims 1-2, 11-13 and 16-19 are prima facie obvious.
Regarding claim 3, Zhang teaches that the supercharged GFP carrier can deliver the payload drug via electrostatic interactions between the carrier and sulfated proteoglycans.  Cartilage extracellular matrix is known to comprise sulfated glycans; hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the supercharged carriers of Liu would deliver the payload molecules to the extracellular space (extracellular matrix) of the charged avascular tissue (cartilage); therefore, claim 3 is prima facie obvious.
Regarding claims 6-7 and 9-10, Liu teaches that the supercharged GFP carrier can be +15GFP ([0008], [0010], [0034]), which is 100% identical to SEQ ID NO: 2 ([00121]; Liu SEQ ID NO: 6), can be +25GFP ([0008], [0010], [0034]), which is 100% identical to SEQ ID NO: 3 ([00121], or can be +36GFP ([0008], [0010], [0034]), which is 100% identical to SEQ ID NO: 4 ([00121]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Liu in view of Zhang and Li wherein the supercharged GFP carrier is +15GFP, +25GFP or +36GFP with a reasonable expectation of success; therefore, claims 6-7 and 9-10 are prima facie obvious.
Regarding claim 8, Zhang teaches that the carrier (and payload molecule) is delivered to cells in the charged avascular tissue or the partially vascularized tissue (p. 3, ¶2); therefore, claim 8 is prima facie obvious.
Regarding claims 11-13 and 16, as set forth above, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of Liu in view of Zhang and Li wherein the payload molecules are IGF-1 and dexamethasone and wherein the IGF-1 is associated with the carrier protein by the carrier being a fusion protein connected to the payload protein (IGF-1) via a linker sequence; therefore, claims 11-13 and 16 are prima facie obvious.
Regarding claims 17-19, the method made obvious by Liu in view of Zhang and Li, as detailed above, is drawn to treating subjects with a joint disease, osteoarthritis, by delivering a carrier to the articular cartilage wherein the carrier is linked to IGF-1 (i.e. administering a first carrier linked with a pro-anabolic protein) and wherein the carrier is linked to dexamethasone (i.e. administering a second carrier linked with an anti-inflammatory small molecule); therefore, claims 17-19 are prima facie obvious.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651             
                                                                                                                                                                                /RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651